Exhibit 10.2

 

OFFICER ANNUAL PHYSICAL PROGRAM

Effective January 1, 2005

 

The Company shall provide benefits related to an annual physical examination to
its officers, as described in this program, to encourage a regular program of
health maintenance.  This program is in addition to healthcare benefits provided
under the Company’s Comprehensive Welfare Benefit Plan.

 

WHO IS ELIGIBLE

 

Officers of OfficeMax Incorporated holding the title of Senior Vice President or
above are automatically eligible for coverage under this policy.  Spouses and
dependents are not eligible.

 

WHAT THE POLICY COVERS

 

Expenses incurred by eligible officers for covered services provided by a
physician of the officer’s choice will be reimbursed.  Reimbursement payments
will be “grossed up” for taxes.  Reimbursement under the program, including the
tax gross-up amount, is limited to a maximum of $1,000 each calendar year.

 

The program provides reimbursement (up to the $1,000 limit, including tax
gross-up) for a complete medical history and a comprehensive physical
examination.  Covered services include:

 

•                  Medical history and physical examination

•                  Resting electrocardiogram

•                  Cholesterol blood study

•                  General survey (urinalysis and blood tests)

•                  Spirometry (lung function)

•                  Tonometry (eye pressure)

•                  Special fats study

•                  Proctoscopic examination

•                  Pap test and pelvic for women

•                  Mammogram for women

 

Additional diagnostic procedures, such as colonoscopy and bone density tests,
may be covered if the examining physician orders the procedure.  At the
conclusion of the examination and upon receiving the results of any tests, the
physician will generally advise the officer about the medical findings and may
make recommendations for corrective or additional subsequent actions.  Any
subsequent actions are not covered by this program, but may be covered under the
Comprehensive Welfare Benefit Plan.

 

--------------------------------------------------------------------------------


 

WHAT THE POLICY DOES NOT COVER

 

Expenses for items in the following list are not covered under the policy:

 

•                  Items payable by workers’ compensation or any other
government program.

•                  Items for which no charge would have been made in the absence
of medical coverage, or items for which the officer is not legally obligated to
pay.

•                  Prescription drugs.

•                  Items for which the Company, by law or regulation, may not
provide benefits.

•                  Services rendered prior to the date an individual became
eligible for coverage under this program.

•                  Charges which are applied to the deductible and co-payments
under the Company’s Comprehensive Welfare Benefit Plan.

 

HOW TO FILE A CLAIM

 

If covered services are received from a provider in the UnitedHealthcare
network, the provider will submit the claim on the officer’s behalf.  If an
out-of-network provider is used, the officer should submit the claim together
with all documentation of covered expenses to:

 

UnitedHealthcare

P.O. Box 981502

El Paso, TX  79998

 

The claim form is available from HR Services in Itasca, Illinois.

 

PLAN ADMINISTRATION AND ERISA RIGHTS

 

The summary plan description (SPD) for the Company’s Comprehensive Welfare
Benefits Plan identifies the Plan Administrator and explains the ERISA rights
under this policy.  If a dispute or disagreement arises regarding terms of
coverage or benefits provided under this policy, the claims and appeal processes
described in the SPD apply.  The Company has the sole authority to make final
determinations regarding any claim for benefits and the interpretation of this
program.

 

CONTINUATION OF COVERAGE

 

The policy is subject to the requirements of federal law as they relate to
continuation of healthcare benefits pursuant to provisions of the Consolidated
Omnibus Budget Reconciliation Act of 1985 (COBRA).  These requirements are
described in more detail in the SPD.

 

--------------------------------------------------------------------------------


 

SOURCE OF FUNDING

 

This is an unfunded, self-insured program.  The benefits provided under this
policy are paid from the general assets of the Company as they become payable.

 

TAXABILITY

 

All benefits paid under this policy are considered taxable income to the
officer, are subject to tax withholding requirements, and will be reflected in
Form W-2 earnings.

 

COVERAGE DURING A LEAVE OF ABSENCE

 

Coverage may be continued while the officer is still employed by the Company but
is not actively at work due to an accident or illness or other Company-approved
leave of absence.  Under such conditions, coverage will continue in keeping with
the provisions of the leave.

 

MISCELLANEOUS

 

The Company reserves the right to change, modify or discontinue the benefits
offered under this program at any time.  Eligible officers do not have any
ongoing rights to any benefit other than reimbursement for covered expenses
incurred before the date of the change, modification or discontinuance.

 

Neither this program nor any of the Company’s other policies or benefits
programs should be considered a contract for purposes of employment or payment
of benefits.  Employment with OfficeMax is “at will” and may be terminated at
any time, with or without cause, by the associate or the Company.

 

--------------------------------------------------------------------------------